Citation Nr: 0834456	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-10 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

4.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to April 
1976.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDINGS OF FACT

1.  At entrance to active duty service, the veteran's 
audiologic evaluation was normal but the separation 
examination shows hearing loss for VA purposes; hearing loss 
continued to be shown after separation from service.  

2.  Depression was not demonstrated during service, or for 
over twenty-five years thereafter; depression is unrelated to 
active service. 

3.  Carpal tunnel syndrome was not demonstrated during 
service, or for over twenty-five years thereafter, carpal 
tunnel syndrome is unrelated to active service.

4.  Hypertension was not demonstrated during service, or for 
over twenty-five years thereafter; hypertension is unrelated 
to active service. 


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in the veteran's favor, 
bilateral hearing loss was incurred in active service. 38 
U.S.C.A. §§ 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303, 3.304, 3.307, 
3.309(a), 3.385 (2007).

2.  Depression was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 
(2007).

3. Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1131, 1132, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.303 (2007).  

4.   Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred. 38 
U.S.C.A. §§ 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303, 3.307, 
3.309(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  Service connection may 
also be granted for disabilities which are proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  The Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

Hearing Loss

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2007).

In considering the claim for service connection for hearing 
loss, the Board begins by considering whether his disability 
existed prior to service.  In this regard, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where evidence or medical judgment is such as to warrant a 
finding that the disease or injury existed before acceptance 
and enrollment.  See 38 U.S.C.A. § 1132.

In assessing whether the veteran was in sound condition upon 
entry to service, the service treatment records have been 
reviewed.  His enlistment examination in July 1975 contained 
four separate audiometric test results.  

First, the veteran was provided an initial hearing 
examination, but it was determined that the results were 
influenced by congestion.  A week later, he was provided two 
additional hearing examinations, which once again 
demonstrated results consistent with hearing loss.  He was 
subsequently provided an additional hearing examination the 
following week which revealed the following audiometric 
thresholds:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
20

30
LEFT
10
0
10

35

Thus, viewing the evidence most favorable to the veteran, the 
entrance examination did not show hearing loss for VA 
purposes, and he was presumed to be sound at time of entrance 
into active duty.  

Moreover, the claims file does not contain clear and 
unmistakable evidence to rebut such presumption.  As such, 
and giving the veteran the benefit of the doubt, the Board 
will proceed under the premise that his hearing loss did not 
preexist service. 

The service treatment records reflect hearing loss for VA 
purposes.  Specifically, the veteran's separation examination 
in March 1976 revealed the following audiometric thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
15

50
LEFT
25
10
40

65

In the summary of defects and diagnoses section of the 
separation examination, "hearing" was noted.  As the 
service treatment records reflect hearing loss prior to the 
veteran's separation, the Board finds that hearing loss for 
VA purposes, was shown in service.  The Board has also 
considered the veteran's DD Form 214 which indicates a 
primary specialty as an infantryman.  

Following service, the medical evidence does not demonstrate 
any complaints or treatment referable to either ear until 
1997.  In November 1997, the veteran's hearing was evaluated 
as part of baseline testing for his employment. The examiner 
recorded the following audiometric thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
80
25
25
70
LEFT
10
0
40
60
55

Subsequent evidence associated with the veteran's employment 
additionally document hearing loss for VA purposes. 
Therefore, a current disability is established.  

Although there is a twenty-year gap between discharge and 
initial treatment for hearing loss, the competent evidence of 
record shows that the veteran's currently-diagnosed hearing 
loss was incurred in active service. Significantly, his 
separation examination showed hearing loss, and it is common 
medical knowledge that a hearing disorder does not improve 
with time.  

The Board acknowledges a June 2000 private medical opinion 
which indicated that the veteran's hearing nerves had 
deteriorated from exposure to loud noise at work on the 
railroad.  However, it was noted at the beginning of that 
medical opinion that "this report is based upon what the 
patient told me only, not substantiated by any medial 
records, or other documentation."  Moreover, the fact 
remains that hearing was not shown at entrance but was shown 
at the time of active duty separation.

In sum, given that a hearing loss disorder was noted in 
service, and hearing loss has been documented following 
service, and giving the veteran the benefit of the doubt, the 
Board finds entitlement to service connection for hearing 
loss is warranted. 

Depression

In considering in-service incurrence, the Board initially 
notes that the service treatment records fail to demonstrate 
any complaints or treatment referable to depression.  A 
separation examination completed in March 1976, just prior to 
the veteran's discharge from active service, did not note any 
psychiatric disorders. Based on the foregoing, none of the 
available service records demonstrate that depression was 
incurred in active service.  

However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d).  Nevertheless, a review of 
the post-service evidence does not support the conclusion 
that any current depression is causally related to active 
service for the reasons discussed below.

The post-service evidence does not reflect complaints or 
treatment for depression until October 2005, over twenty-five 
years following the veteran's separation from service.  
Specifically, in an October 2005 private treatment record, he 
reported that he had begun to have "trouble with depression 
and stress in August 2004 when he left work for medical leave 
to have carpal tunnel surgery on his hands." The private 
clinical psychologist diagnosed with major depression and 
generalized anxiety disorder. 

A separate undated psychological examination, most likely 
completed in 2005, based on the clinical psychologist's 
reference to the veteran as a "50-year-old-gentleman," 
additionally discussed how he had been previously diagnosed 
with depression and was currently taking medication at the 
time of evaluation. 

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service and initial reported 
symptoms related to depression in October 2005 (nearly a 30-
year gap).  Furthermore, when he sought to establish 
psychological care in October 2005, he did not report that 
his depression was related to service but rather, attributed 
to an event of several years' duration.  

The veteran's silence, when otherwise reporting his past 
medical history constitutes negative evidence.  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

Moreover, the Board finds that the competent evidence does 
not otherwise show that the veteran's currently-diagnosed 
depression is causally related to active service.  
Specifically, no medical professional has established a 
relationship between the veteran's current depression and 
active duty.  In fact, as noted above, at the time of initial 
onset of symptomatology, there was no mention made of a 
relationship between the veteran's depression and active 
duty.

Carpal Tunnel Syndrome

In considering in-service incurrence, the Board initially 
notes that the service treatment records fail to demonstrate 
any complaints or treatment referable to carpel tunnel 
syndrome.  A separation examination completed in March 1976, 
just prior to the veteran's discharge from active service, 
did not note carpel tunnel syndrome.  Based on the foregoing, 
none of the available service records demonstrate that carpal 
tunnel syndrome was incurred in active service.  

The post-service evidence does not reflect complaints or 
treatment for carpal tunnel syndrome until July 2003, over 
twenty-five years following the veteran's separation from 
service.  The history section in a subsequent June 2004 
private treatment note indicated that he had "problems for 2 
1/2 years with both of his carpal tunnels." Numerous other 
private treatment records following this visit contain a 
diagnosis of carpal tunnel.  He underwent surgery in August 
2004 with respect to his right hand carpal tunnel syndrome 
and surgery in September 2004 with respect to his left hand 
carpal tunnel syndrome.

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service and initial reported 
symptoms related to carpal tunnel syndrome in July 2003 (a 
twenty-five-year gap).  Furthermore, the June 2004 private 
treatment record indicated that the veteran had only been 
experiencing problems with carpal tunnel for 2 1/2 years.  In 
fact, he did not report that his carpal tunnel was related to 
service at the time he sought treatment for his carpal tunnel 
but rather, attributed it to an acute event of several years' 
duration.  See Maxson, 230 F.3d at 1333; Mense, 1 Vet. App. 
at 356.

Moreover, the Board finds that the competent evidence does 
not otherwise show that the veteran's currently-diagnosed 
carpal tunnel syndrome is causally related to active service.  
Specifically, no medical professional has established a 
relationship between the two.  In fact, as noted above, he 
attributed his disorder to an event of many years post-
service occurrence as opposed to associating his disorder 
with active duty.

As the evidence of record fails to establish any documented 
clinical manifestations of carpal tunnel syndrome within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

Hypertension

The veteran is additionally claiming entitlement to service 
connection for hypertension.  For VA purposes, hypertension 
is defined as diastolic blood pressure predominantly 90 mm. 
or greater.  Isolated systolic hypertension means that 
systolic blood pressure is predominantly 160 mm. or greater, 
with a diastolic blood pressure of less than 90 mm.  
38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.

In considering in-service incurrence, the Board initially 
notes that the service treatment records fail to demonstrate 
any complaints or treatment referable to hypertension.  A 
separation examination completed in March 1976, just prior to 
the veteran's discharge from active service, did not note any 
heart or vascular system disorders. Based on the foregoing, 
none of the available service records demonstrate that 
hypertension was incurred in active service.  

The post-service evidence does not reflect complaints or 
treatment for hypertension until March 2002, over twenty-five 
years following the veteran's separation from service.  
Specifically, in a March 2002 private treatment record, he 
was diagnosed with hypertension.  Subsequent private 
treatment records in July 2003, November 2003, May 2005, July 
2005, August 2005, and March 2006, all contain a diagnosis of 
hypertension. 

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service and initial reported 
symptoms related to hypertension in March 2002 (a twenty-
five-year gap).  Therefore, the evidence does not support a 
finding of continuity.  See Maxson, 230 F.3d at 1333; Mense, 
1 Vet. App. at 356.

Moreover, the Board finds that the competent evidence does 
not otherwise show that the veteran's currently-diagnosed 
hypertension is causally related to active service.  
Specifically, no medical professional has established a 
relationship between the veteran's current hypertension and 
active duty.  

The Board has also considered whether service connection is 
warranted on a presumptive basis.  Under 38 C.F.R. § 
3.309(a), cardiovascular-renal disease, to include 
hypertension, is regarded as a chronic disease.  However, in 
order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service. See 38 C.F.R. 
§ 3.307(a)(3) (2007).  

As the evidence of record fails to establish any documented 
clinical manifestations of hypertension within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied.  

With respect to all the claims, in addition to the documented 
post-service treatment records, the evidence includes 
statements from the veteran asserting continuity of symptoms.  
The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of his disorders since active service is inconsistent with 
the other evidence of record.  Indeed, while he stated that 
his disorders began in service, the separation examination 
was absent of any complaints.  Moreover, the post-service 
evidence does not reflect treatment related to depression 
until 2005 (29 years after service), carpal tunnel syndrome 
until 2003 (27 years), and hypertension until 2002 (26 years) 
following active service.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for over two decades years 
following active duty discharge and finds his recollections 
as to symptoms experienced in the distant past, made in 
connection with a claim for benefits, to be less probative.  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed 
disorders and active duty service.  The Board has also 
considered a statement from his former attorney to the effect 
that the veteran is depressed due to health problems, has 
financial problems, his wife's health is failing, his son is 
stationed in Iraq and has been injured twice, and his son is 
getting divorced raising custody issues about a grandson.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  His former attorney is also competent to report as to 
what he has witnesses (veteran giving up on life, problems 
deepening, etc.).  However, as lay persons, however, they are 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the claim for bilateral hearing loss, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

With respect to the claims for depression, carpel tunnel 
syndrome and hypertension,  the VCAA duty to notify was 
satisfied by way of a letter sent to the veteran in July 2006 
that fully addressed all notice elements and was sent prior 
to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in July 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Specifically, although there are no VA 
outpatient treatment records, the veteran submitted private 
treatment records.  

Moreover, given the absence of in-service evidence of chronic 
manifestations of depression, carpel tunnel syndrome, or 
hypertension, no evidence of these disorders for decades 
after separation, and no competent evidence of a nexus 
between service and the veteran's claims, a remand for a VA 
examination would not be warranted.

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to these claims.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of these claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for depression is denied.

Service connection for bilateral carpal tunnel syndrome is 
denied.

Service connection for hypertension is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


